On March 6, 1930, S.W. Golding, as director of the department of registration of the state of Utah, made an order revoking the license of Wiley M. Cragun to practice medicine and surgery. The order was made after proceedings were had as provided for by Laws of Utah 1921, chapters 91 and 130, as amended by Laws of Utah 1923, chapters 49 and 58.
Wiley M. Cragun has attempted to appeal directly to this court from the order revoking his license. He claims the right to prosecute an appeal to this court under the provisions of Laws 1921, c. 130, § 3, subd. f, as amended by Laws 1923, c. 49, § 1; which provides "that appeal to the courts may be had" from an order revoking or refusing to renew the license of a physician and surgeon.
In the case of George W. Baker v. Department ofRegistration, 3 P.2d 1082, just decided by this court, the provision contained in Laws of Utah 1923, chap. 49, granting an appeal to the courts from an order of the department of registration revoking the license of a physician and surgeon was construed. It is there held that the procedure provided for in the act under review is for an appeal from the department of registration to the district court and from the district court to this court. *Page 447 
This case is controlling here and requires a dismissal of the attempted appeal. Such is the order.
STRAUP, FOLLAND, and EPHRAIM HANSON, JJ., concur.
CHERRY, C.J., did not participate herein on account of illness.